Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 1 of 32 PageID #: 4220




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------x
C.W.; D.S.; M.C.; A.H.; S.G.; J.E.; S.A.; F.E.; I.F.; :      13 Civ. 7376 (PK)
I.B.; and D.G., by his next friend THEO
LIEBMANN; and other similarly situated youth,         :

                              Plaintiffs,             :
                                                             STIPULATION AND ORDER
       -against-                                      :      OF SETTLEMENT
THE CITY OF NEW YORK,                                 :

                              Defendant.              :

------------------------------------x


               WHEREAS, Plaintiffs commenced the instant lawsuit on December 30, 2013,

alleging that Defendant has violated federal, state, and city law by failing to provide youth

shelter and services adequate to meet the needs of homeless youth ages 16 to 20, ejecting

homeless youth from shelter without due process and/or after an arbitrary time period, and

failing to provide reasonable accommodations to enable homeless youth with disabilities to

access youth shelter and services;

               WHEREAS, on August 5, 2014, the Court so-ordered the parties’ Stipulation and

Order for Class Certification, certifying the following:

               Class: Homeless youth ages 16-20 located within the boundaries
               of New York City who have sought or will seek youth shelter
               and/or services from the City but have been or will be denied such
               shelter and/or services.

               Subclass 1: Homeless youth ages 16-17 located within the
               boundaries of New York City who have sought or will seek youth
               shelter and/or services from the City but have been or will be
               denied such shelter and/or services.

               Sub-subclass 1: Homeless youth ages 16-17 located within the
               boundaries of New York City who (i) have a disability under Title
               II of the Americans with Disabilities Act, 42 U.S.C. 12102, (ii)
               have sought or will seek youth shelter and/or services from the
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 2 of 32 PageID #: 4221




                City but have been or will be denied such shelter and/or services,
                (iii) (a) have been subjected to discrimination by the City by
                reason of their disabilities, and/or (b) have requested but have not
                received any reasonable accommodations of their disabilities
                where the existence of such disabilities was known or should have
                been known by the City.

                Subclass 2: Homeless youth ages 18-20 located within the
                boundaries of New York City who have sought or will seek youth
                shelter and/or services from the City but have been denied or will
                be denied such shelter and/or services.

                Sub-subclass 2: Homeless youth ages 18-20 located within the
                boundaries of New York City who (i) have a disability under Title
                II of the Americans with Disabilities Act, 42 U.S.C. 12102, (ii)
                have sought or will seek youth shelter and/or services from the
                City but have been or will be denied such shelter and/or services,
                (iii) (a) have been subjected to discrimination by the City by
                reason of their disabilities, and/or (b) have requested but have not
                yet received any reasonable accommodations of their disabilities
                where the existence of such disabilities was known or should have
                been known by the City;

                WHEREAS, Defendant denies each and every allegation contained in the

Amended Class Action Complaint;

                WHEREAS, by Memorandum and Order dated March 30, 2018, the Court

dismissed Plaintiffs’ claims under the Runaway and Homeless Youth Act, N.Y. Exec. Law § 532

et seq., for class members age 18 and older;

                WHEREAS, no finding of liability has been made;

                WHEREAS, the parties desire to settle this action on terms and conditions just

and fair to all parties;

                WHEREAS, the parties have conducted extensive, arm’s length negotiations to

resolve the issues in this action and have resolved those issues as specified in this Stipulation and

Order of Settlement (“Stipulation”);



                                                  2
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 3 of 32 PageID #: 4222




              NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the undersigned, as follows:

                                        DEFINITIONS

       1.     ACS: The New York City Administration for Children’s Services.

       2.     Class Member: Any individual who is a member of the class as defined above.

       3.     Crisis Service Program: Any Provider that serves as a runaway and homeless

              youth crisis services program, as that term is defined in the Runaway and

              Homeless Youth Act, N.Y. Exec. Law § 532 et seq.

       4.     DHS: The New York City Department of Homeless Services.

       5.     DOE: The New York City Department of Education.

       6.     Drop-In Program: Non-residential sites for youth to access support services as

              that term is defined in the Runaway and Homeless Youth Act, N.Y. Exec. Law §

              532 et seq.

       7.     DYCD: The New York City Department of Youth and Community Development.

       8.     DYCD RHY Services: DYCD-funded services provided to runaway and/or

              homeless youth by contracted providers, including residential services, Drop-In

              Program services, and street outreach services.

       9.     DYCD RHY Residential Services: All residential programs contracted by DYCD

              that provide crisis services and/or transitional independent living support services

              to runaway and/or homeless youth. For purposes of this Stipulation, the term

              “DYCD RHY Residential Services” shall have the same meaning and apply

              equally to the extent that a Provider or any other City agency assumes

              responsibilities or operational control of an RHY program currently contracted by

                                                3
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 4 of 32 PageID #: 4223




           DYCD. DYCD RHY Residential Services does not include drop-in programs or

           outreach services.

     10.   Effective Date: The date on which the following shall have occurred: (a) this

           Stipulation is entered as an order of the Court; and (b) the Court enters an Order

           and Final Judgment in this action following any notice to the Class, the Fairness

           Hearing, and, if necessary, compliance with the notice provision of the Class

           Action Fairness Act, 28 U.S.C. § 1715. Plaintiffs’ rights to enforce the terms of

           the Judgment shall commence upon the Effective Date, except where it is

           provided in this Stipulation that certain actions will be taken after the Effective

           Date, and in those instances, Plaintiffs’ rights to enforce shall commence at that

           point.

     11.   Executive Expense Budget: Defendant’s Executive Budget for the fiscal year, as

           prepared by the Mayor’s Office of Management and Budget.

     12.   Mayor’s Management Report: The bi-annual report of the Mayor’s Office of

           Operations.

     13.   Plaintiffs’ Counsel: When used in reference to an ongoing or future obligation of

           Defendant or right of Plaintiffs, The Legal Aid Society and Patterson Belknap

           Webb & Tyler LLP.

     14.   Provider: Any entity that, through contractual, licensing, or other arrangements

           with DYCD, provides DYCD RHY Services (including outreach to runaway

           and/or homeless youth). For purposes of this Stipulation, The Legal Aid Society

           is not a “Provider.”




                                             4
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 5 of 32 PageID #: 4224




      15.    Runaway and/or Homeless Youth: As defined under the New York State

             Runaway and Homeless Youth Act, N.Y. Exec. Law § 532 et seq.

      16.    Settlement Period: The period of time from the Effective Date until the

             termination of the Court’s jurisdiction over this action on December 31, 2023.

      17.    Shelter Access Report: The report submitted each January and July to the New

             York City Council, pursuant to New York City Local Law 79 of 2018.

      18.    TIL: Any Provider that serves as a transitional independent living support

             program and/or provides transitional independent living support services, as that

             term is defined in the Runaway and Homeless Youth Act, N.Y. Exec. Law § 532

             et seq.

                  PRELIMINARY APPROVAL AND CLASS NOTICE

      19.    The parties shall take all necessary steps to obtain Court approval of this Order

             and subsequent entry of Final Judgment.

      20.    Defendant shall solely be responsible for all costs associated with providing any

             Court-ordered notice to Class Members.

                             DEFENDANT’S OBLIGATIONS

General Limitation

      21.    The provisions of this Stipulation, and Defendant’s obligations pursuant to this

             stipulation, shall extend only to runaway and homeless youths ages 16 to 20 years

             old. Further, information contemplated in this Stipulation, such as utilization

             rates and access to services, shall be based on services provided to runaway and

             homeless youths ages 16 to 20 years old only.




                                               5
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 6 of 32 PageID #: 4225




Provision of Services and Funding Commitment

      22.   Defendant and all Providers shall assist runaway and homeless youth in obtaining

            access to drop-in centers and residential services, including but not limited to

            supportive housing, rental assistance programs, and public housing programs.

      23.   Within 30 days of the Effective Date of this Stipulation, Defendant shall have

            adopted and promulgated the agreed-upon policy, substantially in the form of

            Exhibit A, regarding the procedures for discipline and involuntary discharge from

            DYCD RHY Residential Services. This policy may be amended during the

            settlement period by agreement of the parties.

      24.   Subject to the provisions of paragraph 25, Defendant agrees to include in the

            Executive Expense Budget for each fiscal year during the term of the Settlement

            Period an amount no less than Defendant reasonably deems necessary to maintain

            the level of programs and services supported by Defendant’s fiscal year 2019

            expense budget for runaway and homeless youth services, including the provision

            of crisis services program beds and TIL support program beds for youth ages 16

            to 20 and the provision of drop-in center services.

      25.   If, during the Settlement Period, the utilization rates for runaway and homeless

            youth crisis services program beds and runaway and homeless youth TIL beds are

            75 percent or lower for a period of one fiscal year, as indicated in the Mayor’s

            Management Report, Defendant may reduce the expense budget for runaway and

            homeless youth services to a level no less than sufficient to fund the actually

            utilized runaway and homeless youth crisis services beds and TIL beds.




                                              6
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 7 of 32 PageID #: 4226




      26.    Before reducing funding pursuant to paragraph 25, Defendant, through DYCD,

             will meet with Plaintiffs’ counsel, provide documentation reflecting the utilization

             rate, and explain to Plaintiffs’ counsel why Defendant believes that the conditions

             described in paragraph 25 are satisfied and that funding should be reduced.

      27.    During each year of the Settlement Period, Defendant shall publicize runaway and

             homeless youth shelter and service availability through publicly available

             physical and/or digital notices reasonably calculated to reach the runaway and

             homeless youth population. Defendant shall ensure that this messaging is

             available to relevant agencies and programs, including DOE, ACS, and DHS.

             Plaintiffs’ counsel shall have the option, in January and June of each year through

             and including 2023, to request a meeting with Defendant regarding signage and

             communications pertaining to access to DYCD RHY Services. Such meetings, if

             requested, must take place at least once and may take place up to twice per year

             during the Settlement Period, at Plaintiffs’ counsel’s option. Representatives

             from DYCD and Defendant’s counsel will make themselves available for such

             meetings within 45 days of request and will give reasonable consideration to

             Plaintiffs’ counsel’s suggestions regarding proposed signage and

             communications.

Procedure for Lack of Capacity

      28.    If, as indicated on any Shelter Access Report, beginning with the report issued in

             January 2020 and continuing through the report issued in July 2023, more than 50

             youth under age 21 are unable to access DYCD RHY Residential Services due to

             capacity limitations in a six-month period (the “Initial Six-Month Period”),

                                              7
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 8 of 32 PageID #: 4227




           DYCD and Defendant’s counsel shall meet with Plaintiffs’ counsel within fifteen

           business days of the issuance of such Shelter Access Report to discuss and

           consider solutions for addressing capacity issues.

     29.   Within one month of this meeting, Defendant shall develop and provide Plaintiffs’

           counsel with a detailed, written plan that, if implemented, would address the

           capacity issue (the “Capacity Plan”). Upon request, DYCD and Defendant’s

           counsel will meet with Plaintiffs’ counsel at a reasonable time after delivery of

           the Capacity Plan to discuss its terms.

     30.   If, in the six-month period immediately following any Initial Six-Month Period,

           more than 50 youth under age 21 are unable to access DYCD RHY Residential

           Services due to capacity limitations in a six-month period (the “Second Six-

           Month Period”), Defendant will take reasonable steps to implement the Capacity

           Plan developed following the Initial Six-Month Period, or an alternative Capacity

           Plan developed by DYCD in consultation with Plaintiffs’ counsel, within one year

           of the close of the Second Six-Month Period. Such reasonable steps shall include

           Defendant taking all necessary steps to obtain budgetary approval of the Capacity

           Plan.

     31.   At the time of the submission of the next Executive Budget (after the Second Six-

           Month Period), Defendant will provide Plaintiffs’ counsel with a written report

           regarding its request for appropriation to implement the Capacity Plan pursuant to

           paragraph 30 above. In addition, Defendant will notify Plaintiffs’ counsel in

           writing if the budget adopted by the New York City Council, or a subsequent

           budget modification, does not include sufficient funding to implement the

                                             8
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 9 of 32 PageID #: 4228




             Capacity Plan. Upon request, Defendant will meet with Plaintiffs’ counsel at a

             reasonable time after delivery of any of these written reports to discuss the same.

      32.    If Defendant is unable to implement the Capacity Plan within one year of the

             close of the Second Six-Month Period, it will take reasonable steps to implement

             the Capacity Plan to the extent reasonably possible.

      33.    If Defendant is unable, for any reason, to implement the Capacity Plan in full

             within one year of the close of the Second Six-Month Period, Defendant will

             provide Plaintiffs’ counsel with a written account of its efforts to implement the

             Capacity Plan. Upon request, Defendant will meet with Plaintiffs’ counsel at a

             reasonable time after delivery of such written account to discuss the same.

      34.    If (i) Defendant is unable to implement any Capacity Plan within one year of the

             close of the Second Six-Month Period; and (ii) at any time after the close of the

             Second Six-Month Period, two additional six-month periods (consecutive or non-

             consecutive) elapse during which, based upon the Shelter Access Report(s), more

             than 100 youth under age 21 are unable to access DYCD RHY Residential

             Services due to capacity limitations, this Agreement shall not be construed to

             limit the ability of Plaintiffs or their agents, or of any Class Member bound by the

             Agreement, to pursue any remedy available at law or equity for injury arising

             from the lack of access to DYCD RHY Residential Services.

Priority For 16- and 17-Year Olds

      35.    Defendant, through DYCD, shall require that all Providers of DYCD RHY

             Residential Services implement a written procedure and criteria to give priority to

             16- and 17-year old runaway and homeless youth for DYCD RHY Residential

                                               9
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 10 of 32 PageID #: 4229




             Services, over eligible youth age 18 or older, and ensure that 16- and 17-year old

             runaway and homeless youth are given said priority.

Provision of Mental Health Services in DYCD RHY Residential Services

      36.    Providers of DYCD RHY Residential Services shall ensure that runaway and

             homeless youth are provided, either directly or through a referral from the

             Provider, with appropriate mental health services as needed by the individual

             youth. An initial assessment of each youth shall be conducted upon admission to

             a residential program. Referrals to mental health services shall be made within

             one week of admission and, where deemed necessary, mental health appointments

             shall be scheduled for within thirty days of admission. If the youth does not

             attend the appointment, this shall not be considered violative of this provision of

             the Stipulation.

      37.    Upon intake, each youth shall have the opportunity to meet with a case manager

             or counselor on a weekly basis to develop and then monitor the youth’s

             Individualized Service Plan.

      38.    Each Provider of DYCD RHY Residential Services shall employ at least one full-

             time onsite supervisor and one full-time counselor, at least one of whom must

             have a master’s degree in social work or a related field.

      39.    As provided by applicable New York State law, Providers shall not accept or

             retain any youth who is likely to cause danger to himself, herself, or others or to

             substantially interfere with the health, safety, welfare, or care of other residents;

             or who is in need of a level of medical or mental health care that cannot be

             reasonably provided through resources available to the Provider. Arrangements

                                               10
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 11 of 32 PageID #: 4230




             shall be made by each Provider of DYCD RHY Residential Services for the

             prompt transportation of youth with serious physical or mental health problems to

             an appropriate health care facility.

Training with Respect to Runaway and Homeless Youth

      40.    Defendant shall hold training sessions to educate DHS staff about DYCD RHY

             Residential Services for runaway and homeless youth and how to refer runaway

             and homeless youth to those services. Training sessions shall take place at least

             once or at Defendant’s option twice per year during the Settlement Period.

      41.    All DHS director-level intake staff, program administrators, and other staff who

             may reasonably be expected to have contact with runaway and/or homeless youth

             shall receive such training within one year of their date of hire.

Reports and Collaborative Meetings

      42.    At least once during the Settlement Period, upon request of Plaintiffs’ counsel,

             Defendant, through DYCD, shall meet with stakeholders to discuss

             recommendations for improving DYCD RHY Residential Services. Plaintiffs

             and/or DYCD shall invite stakeholders, including currently runaway and/or

             homeless youth, formerly runaway and/or homeless youth, Providers, DYCD

             staff, advocates, and others, to these meetings.

      43.    Plaintiffs’ counsel will be offered the opportunity to attend meetings and

             participate in work groups related to the annual Youth Count during the

             Settlement Period. Defendant, through DYCD, agrees to consider

             recommendations from Plaintiffs’ counsel to improve the Youth Count’s accuracy

             and comprehensiveness.

                                               11
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 12 of 32 PageID #: 4231




      44.    During the Settlement Period, Defendant shall provide copies of or links to all

             reports prepared pursuant to New York City Local Law 79 of 2018, Local Law 81

             of 2018, Local Law 86 of 2018, and Local Law 174 of 2018 to Plaintiffs’ counsel,

             within a reasonable time after the publication and/or submission of such reports.

Transitional Independent Living Facilities

      45.    All TILs shall, upon intake, review the compliance requirements of the program

             with each new resident and discuss the resident’s needs, if any, for reasonable

             accommodations to maximize chances of success within the program. In the

             event that a resident is found to require a reasonable accommodation, the TIL

             staff shall incorporate such accommodations into the resident’s Individualized

             Service Plan, if one exists, or develop an Individualized Service Plan

             memorializing such accommodations.

                                       JURISDICTION

      46.    The provisions of this Stipulation shall not take effect until the Effective Date, at

             which time it shall become effective. Defendant’s obligations under this

             Stipulation shall exist during the Settlement Period.

      47.    The parties agree to submit all disagreements arising under or relating to this

             Stipulation to the Court, and hereby consent to the Court’s exercise of jurisdiction

             over such all such disagreements. Nothing in this Stipulation shall be construed

             to limit any party’s ability to seek any remedy available at law or equity for a

             violation of this Stipulation.




                                               12
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 13 of 32 PageID #: 4232




                                     ENFORCEMENT

      48.   During the Settlement Period, if Plaintiffs’ counsel believes that Defendant has

            failed to comply with the provisions of this Stipulation, Plaintiffs’ counsel shall

            notify Defendant’s counsel in writing of the nature and specifics of the alleged

            failure to comply and shall specify the basis for such belief, including any reports

            upon which such belief is based. Such written notice shall be provided at least

            thirty days before any motion is made for enforcement of this Stipulation or for

            contempt, unless it is not possible to provide thirty days’ notice due to exigent

            circumstances (in which case, Plaintiffs will provide as much notice as is

            practicable). During the thirty-day period following notice, the parties’ counsel

            shall meet in an attempt to arrive at a resolution of the alleged failure to comply.

      49.   If no resolution is reached within thirty days from the date of notice, Plaintiffs

            may move the Court for an order enforcing the provisions of this Stipulation

            and/or for contempt. In the event that the parties agree to a plan to cure an alleged

            violation and Plaintiffs believe the violation has still not been cured, Plaintiffs

            must provide at least ten days’ notice before any motion is made for enforcement

            of this Stipulation or for contempt.

                                         RELEASE

      50.   Upon the Effective Date, the named Plaintiffs, Class Members, and their heirs,

            administrators, representatives, successors, and assigns, and each of them, hereby

            release and discharge the City of New York and its agencies (including, but not

            limited to, the Department of Youth and Community Development, the New York

            City Department of Social Services, the New York City Human Resources

                                              13
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 14 of 32 PageID #: 4233




            Administration, the New York City Department of Homeless Services, the New

            York City Administration for Children’s Services, and the New York City

            Department of Education), divisions, departments, officers, employees, agents,

            successors and assigns from any and all Settled Claims. Settled Claims are any

            and all claims or rights of action that were or could have been asserted in this

            Action by the Named Plaintiffs, and/or all Class Members that arise out of, relate

            to, or are based upon the allegations, transactions, facts, matters or occurrences,

            representations, or omissions involved, set forth, or referred to in the Amended

            Class Action Complaint; except that the Settled Claims do not include the

            Reserved Claims.

      51.   Reserved Claims are (a) claims to enforce this Stipulation; (b) claims by any

            Class Member pertaining to alleged adverse actions taken after the Effective Date

            with respect to the individual Class Member regarding the provision of DYCD

            RHY Services, except that Class Members must avail themselves of the

            procedures for discipline and involuntary discharge set forth in Exhibit A for any

            action that is subject to those procedures; and (c) any claims by any Class

            Member for money damages. Nothing in this Stipulation relieves Plaintiffs of

            their obligations to exhaust all administrative remedies and challenge any

            reductions of their services or denials through any fair hearing process.

      52.   Plaintiffs’ counsel are not currently aware of, and are not planning to assert on

            behalf of any client, additional claims arising from the facts alleged in the

            Amended Complaint. Plaintiffs’ counsel agree not to solicit new clients for the

            purpose of asserting any such claims or advising on any such claims during the

                                             14
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 15 of 32 PageID #: 4234




            Settlement Period. Nothing in this paragraph shall be construed to restrict, in a

            manner in contravention of the law of any U.S. state, Plaintiffs’ counsel’s right to

            practice law.

                                GENERAL PROVISIONS

      53.   The Protective Order regarding confidential information, entered by the Court on

            May 20, 2014, shall remain in effect during the Settlement Period and thereafter.

      54.   Nothing contained in this Stipulation and Order shall be deemed to be a finding or

            an admission that Defendant has in any manner violated Plaintiffs’ rights as

            contained in the Constitution, Statutes, Ordinances, Rules, and/or Regulations of

            the United States, the State of New York, or the City of New York.

      55.   If, for any reason, the Effective Date of this Stipulation does not occur, or if the

            Stipulation is in any way cancelled, terminated, or fails to become final in

            accordance with its terms, the parties shall be restored to their respective positions

            prior to the execution of this Stipulation and all releases delivered in connection

            with the Stipulation shall be null and void. In such event, the terms and

            provisions of the Stipulation shall have no further force and effect with respect to

            the parties, including any Class Member, and shall not be used in the Action or in

            any other proceeding for any purpose.

      56.   Nothing in this Stipulation shall be deemed to diminish or limit any rights of any

            individual receiving or seeking DYCD RHY Services may have under any

            existing law or court order or limit the ability of that individual to seek redress

            from any court or agency, except for the Released Claims as defined herein.




                                              15
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 16 of 32 PageID #: 4235




      57.   This Stipulation shall not be admissible in, nor is it related to, any other

            proceeding. Nothing in this paragraph, however, shall bar Plaintiffs’ counsel

            from using information or documents obtained in connection with this Stipulation

            in a manner that is consistent with the provisions of the Protective Order entered

            on May 20, 2014 and is otherwise consistent with law.

      58.   Notwithstanding the provisions of this Stipulation, Defendant reserves the right to

            comply with any federal statute or regulation or state statute or regulation even

            when doing so renders Defendant’s compliance with any term of this Stipulation

            impossible. Defendant shall provide Plaintiffs with at least thirty days’ notice

            before taking any action inconsistent with this Stipulation on such basis, unless it

            is not possible to provide 30 days’ notice because, for example, of a sudden

            change in the law (in which case, Defendants will provide as much notice as is

            practicable). Such notice shall detail the grounds for Defendant’s belief that

            compliance has been rendered impossible and the inconsistent action that

            Defendant intends to take. If Plaintiffs do not agree that Defendant’s proposed

            inconsistent action is warranted by the cited provision of law, such dispute shall

            be submitted to the Court by motion pursuant to Federal Rule of Civil Procedure

            60(b).

      59.   This Stipulation is enforceable only by the Court and by the parties and is binding

            upon the parties, by and through their officials, agents, employees, assigns, and

            successors.

      60.   Pursuant to this Stipulation, if the Court approves the Settlement, Plaintiffs

            attorneys’ may seek attorneys’ fees. The parties will try to agree on an amount,

                                              16
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 17 of 32 PageID #: 4236




            but if no agreement is reached, Plaintiffs will make a motion and the Court will

            decide on an amount.

      61.   This Stipulation contains all the terms and conditions agreed upon by the parties

            hereto, and no oral agreement entered into at any time or written agreement

            entered into prior to the execution of this Stipulation regarding the subject matter

            of the instant action shall be deemed to bind the parties hereto or to vary the terms

            and conditions contained herein.

      62.   All written notifications sent pursuant to this Stipulation and all other

            correspondence concerning this Stipulation shall be sent by electronic mail to the

            following addresses, or to such other address as the recipient named below shall

            specify by notice in writing:

            To Plaintiffs’ counsel

                   Theresa B. Moser
                   Beth C. Hofmeister
                   The Legal Aid Society
                   199 Water Street
                   New York, NY 10038
                   tbmoser@legal-aid.org
                   bchofmeister@legal-aid.org

                   Lisa E. Cleary
                   Jane Metcalf
                   Patterson Belknap Webb & Tyler LLP
                   1133 Avenue of the Americas
                   New York, NY 10036
                   lecleary@pbwt.com
                   jmetcalf@pbwt.com

            To Defendant’s counsel

                   Andrew Rauchberg
                   New York City Law Department
                   100 Church Street
                   New York, NY 10007
                                               17
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 18 of 32 PageID #: 4237




                   arauchbe@law.nyc.gov

      63.   This Stipulation and Order of Settlement is final and binding upon the parties,

            their successors, and their assigns.


Dated: New York, New York
       November 17, 2020




                                              18
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 19 of 32 PageID #: 4238




  THE LEGAL AID SOCIETY                       .IAMES E. JOHNSON
  .Ianet l-1. Sabel. Attorney-in-Chief        Corporation Counsel of the City of New York
  Adriene L. Holder                           Attomey for Defendant
  Dawne A. Mitchell                           100 Church Street
  Judith Goldiner                             Nerv York. New York 10007
  [.isa Freeman                               Tel: (212) 356-0891
  T'heresa B. Moser
  Beth C. Hofmeister
  Courtney Camp
  of counsel
                                                             )
  Attornei,' lbr Plainti fts                  By:
   199 Water Street                                          J. Rauchberg
  New York, New York 10038                           Assistant Corporation Counsel
  Tel: (212) 57743A0



                      |,r#
  By:
          Beth C. Hofmeister




  PATTERSON BELKNAP WEBB & TYLER
  LLP
  Attorney for PlaintifTs
  1133 Avenue of the Americas
  Neu, York. New York 10036
  Tel: (212)-136-2000




  By:
          Jane   Metcalf




                                         lq
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 20 of 32 PageID #: 4239




      IT IS HEREBY ORDERED that:

      1.    This Stipulation is entered as an order of the Court and thereby takes effect

            pursuant to paragraph 10.




                                                   Peggy Kuo
                                               ______________________________________
                                                       HON. PEGGY KUO, U.S.M.J.



                 25 2020
Dated: November _____,
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 21 of 32 PageID #: 4240




                          Exhibit A
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 22 of 32 PageID #: 4241



    DYCD Requirements for Amended Disciplinary Procedures, Including Involuntary Discharges, in
                           Contracted Crisis Services and TIL Programs

         All DYCD-contracted providers funded to operate crisis services and transitional independent
living programs are required to develop a Disciplinary and Involuntary Discharge procedure (“Procedure”).
This Procedure must identify acts that warrant disciplinary action, and the specific disciplinary
consequences of such acts. The Procedure must provide for graduated discipline corresponding to the
seriousness of the infraction (see Attachment A for suggested categories of infractions and corresponding
consequences). The Procedure must also outline specific steps to be taken in the event of an “Involuntary
Discharge,” which occurs when a youth is asked to leave a residential program against their will and on
terms that they disagree with, or think are unfair. Involuntary discharges may be appropriate where a
youth engages in conduct that can expose the youth, staff or other program participants to harm or risk
of harm, or where a youth has demonstrated a refusal to comply with the rules and/or regulations of the
program. The Procedure must include providing notice to the youth of both the grounds for the proposed
discharge and the youth’s right to request and obtain an appeal meeting with a neutral program
supervisor in order to challenge the proposed discharge (“Program Appeal Meeting”). The Procedure
must also include the youth’s right to request and obtain an appeal meeting with DYCD to challenge the
neutral program supervisor’s decision to uphold the proposed discharge (“DYCD Appeal Meeting”).

       All RHY providers are required to submit their proposed Procedure to DYCD for review and
approval. In addition, prior to making any changes to previously approved procedures, the provider must
submit proposed changes to DYCD for review and approval.

         Once approved, the Procedure should be included in the program’s policies and procedures
manual (or other operating manual) and communicated to youth when they begin residing in a residential
program. Attached are templates for providers to utilize for each instance in which a youth is issued a
disciplinary notice (Attachment B), or when it is determined that a youth is subject to involuntary
discharge (Attachments C – F).

        Provider agencies are required to inform DYCD of all Involuntary Discharges and maintain records
concerning all Involuntary Discharges for review by DYCD. In addition, where the youth has requested a
Program Appeal Meeting, the provider must send copies of the Involuntary Discharge Form (Attachment
C) and relevant documents to DYCD prior to the Program Appeal Meeting. DYCD will have the option, but
not the obligation, to attend the Program Appeal Meeting. These materials should be sent via email to
the DYCD Contract Manager responsible for the particular site, and the RHY Director.

         In the event that, following a Program Appeal Meeting, the provider agency determines to uphold
the involuntary discharge, the youth shall be informed of the determination (Attachment D) and given the
opportunity to formally and in writing request a conference with DYCD (“DYCD Appeal Meeting”). The
youth has the option to have a support person (friend, social worker, relative, attorney, advocate, or other
individual) present at the DYCD Appeal Meeting. The youth must identify the support person and arrange
for his/her participation. DYCD will not provide a support person. The DYCD Appeal Meeting shall be held



                                                     1
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 23 of 32 PageID #: 4242



at DYCD’s offices during regular business hours, and the youth and his or her support person will be
provided with round-trip Metrocard(s).

         In involuntary discharge situations where the youth will participate in a Program Appeal Meeting
or a DYCD Appeal Meeting, the youth will be allowed to remain in their current Crisis Services or TIL
program pending the determination of the Meeting(s), unless the circumstances of the infraction giving
rise to the decision to involuntarily discharge demand that the youth be immediately discharged (such as
where the youth poses a serious and evident risk to himself/herself or others or substantially interferes
with the health, safety, welfare or care of other residents). Any youth who is involuntarily discharged will
be given an appropriate referral with priority given to other local residential programs for young people.

        The following provisions must be included in the Procedures all providers must develop:

               Each Procedure must outline its categories for graduated discipline, and the potential
                consequences of such infractions, including those that could result in involuntary
                discharge.
               Each Procedure must require that a staff member review the policy with each youth
                receiving services from the RHY provider. Each provider must utilize an acknowledgment
                form wherein staff will document that they have reviewed the policy with each such
                youth. The youth should also sign the acknowledgment form, indicating that they have
                reviewed the policy with staff. A copy of the acknowledgment form should be kept in the
                youth’s case file, and be available for review by DYCD. If any amendments to the
                Procedure are made while the youth is receiving services from the provider, the youth
                should sign an acknowledgment form indicating that the amendments were received and
                discussed.
               Each Procedure must include provisions for youth to appeal an involuntary discharge
                decision. Youth must be given an involuntary discharge notice at least 48 hours prior to
                the proposed discharge, unless the circumstances of the infraction giving rise to the
                decision to involuntarily discharge demand that the youth be immediately discharged
                (such as where the youth poses a serious and evident risk to himself/herself or others or
                substantially interferes with the health, safety, welfare or care of other residents). If the
                youth disagrees with the decision to discharge, he or she will be afforded the opportunity
                to have a Program Appeal Meeting before a neutral program supervisor. The youth must
                request the meeting prior to the proposed discharge, and the meeting must take place
                no less than 24 hours before the proposed discharge.
               Each Procedure must explain who is authorized to act as a neutral supervisor. At a
                minimum, to be “neutral” a supervisor will not have been involved in the incident or
                incidents that precipitated the proposed involuntary discharge.
               Each Procedure must require that the youth be notified of the neutral supervisor’s
                determination in writing (see Attachment D).




                                                     2
Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 24 of 32 PageID #: 4243



                     o     In the event that the neutral supervisor agrees with the proposed involuntary
                           discharge, the provider must advise the youth of his or her right to request a DYCD
                           Appeal Meeting.
                      o Youth will be provided with a form to use to request a DYCD Appeal Meeting
                           (Attachment E). If the youth is unable to email the form to DYCD and receive a
                           date for the meeting by email, program staff will submit the form to DYCD and
                           will inform the youth of the meeting date.
                      o If the neutral supervisor disagrees with the plan to involuntarily discharge the
                           youth, the youth will remain a participant in the Crisis Services or TIL program
                           (possibly with reasonable conditions).
                Each Procedure must make clear that the youth will be allowed to remain a participant in
                 the Crisis Services or TIL program (possibly with reasonable conditions) pending the
                 results of the Program Appeal Meeting and, if requested, the DYCD Appeal Meeting unless
                 the circumstances or severity of the alleged infraction giving rise to the potential
                 disciplinary action necessitates immediate discharge.
                Each Procedure must include provisions for the youth to seek services elsewhere after
                 discharge from a Crisis Services or TIL program. Discharged youth will be provided with
                 an appropriate discharge plan including an appropriate referral with priority given to
                 other local residential programs for young people, and a Metrocard.
                If, after all appeal procedures have been exhausted, the involuntary discharge is upheld,
                 the youth will be required to leave the Crisis Services or TIL program. The provider should
                 assist the youth with storing their belongings, or agree to store the youth’s belongings for
                 up to seven (7) calendar days, if requested by the youth.

Required Forms

Attachment A: Suggested Categories for Graduated Discipline in RHY Programs

Attachment B: Runaway and Homeless Youth Services Disciplinary Notice

Attachment C: Runaway and Homeless Youth Services Involuntary Discharge Form

Attachment D: Runaway and Homeless Youth Services Program Appeal Meeting Determination Form

Attachment E: Runaway and Homeless Youth Services Involuntary Discharge DYCD Appeal Meeting
Request Form

Attachment F: Runaway and Homeless Youth Services DYCD Appeal Meeting Determination Form




                                                      3
         Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 25 of 32 PageID #: 4244
ATTACHMENT A
              Suggested Categories for Graduated Discipline in RHY Programs


Category 1: Action that does not cause harm to self, another individual, and or program.
Consequence: Noted in case file, case conference with youth regarding incident. Repeated (two or more) commission of
Category 1 infractions will be elevated to Category 2.


Category 2: More serious action than Category 1, or repeated violations of program rules and regulations.
Consequence: Written warning with action plan, including potential loss of privileges. Repeated commission of Category
2 infractions will be elevated to Category 3 and may lead to involuntary discharge.


Category 3: Action that causes or poses a serious threat of physical and/or emotional harm to another individual, or
repeated Category 2 infractions.
Consequence: May lead to involuntary discharge or immediate involuntary discharge.




 Category 1 EXAMPLES                Category 2 EXAMPLES                    Category 3 EXAMPLES

         Disrespecting youth or           Direct or implied threats of          Physical Fighting
          staff                             violence towards staff,               Selling drugs, alcohol or
         Violations of house               residents                              other contraband
          rules                            Drinking or possession of             Sexual Assault
         Verbal disputes                   alcohol on premises                   Bullying - online, group,
          (arguments)                      Using or possession of                 texting
         Curfew violation – 1st            illegal drugs on premises             Possession of a weapon (ex.
          offense                          Sexual                                 gun/knife)
         Not performing                    Misconduct/Harassment                 Victimizing staff/residents
          responsibilities of the          Verbal abuse of                       Repeated Category 2
          household                         staff/residents                        infractions
         Stealing (under $10)             Possession of a weapon
         Destruction of property           (ex. pepper spray)
          (under $10)                      Unauthorized guests
                                           Stealing (over $10)
                                           Destruction of property
                                            (over $10)
                                           Repeated Category 1
                                            infractions




ATTACHMENT B
                                        Runaway and Homeless Youth Services
       Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 26 of 32 PageID #: 4245
                                               DISCIPLINARY NOTICE

RHY Provider _______________________

Contract No. _______________________

Site Address ___________________________________________________

Youth’s Name _______________________               Date of Birth __________

Intake Date _______________________________________________

Date of warning/discipline ___________________________________

Name/title of staff issuing notice _______________________________

Incident(s) requiring warning and reprimand


Discipline imposed
   _______________________________________________________________________________________________
   _______________________________________________________________________________________________
   _____________________________________________________________________________

Acknowledgment

A.      I, ___________________, have received this Disciplinary Notice and I understand the reasons for it. I understand
        that if the program decides that I am responsible for further incidents, I may be asked to leave the residence.


B.      Youth declined to sign ____________________________________.
                                          Witness/Date

___________________                                       ___________________
Youth signature                                           Program Director

___________________                                       ___________________
Date                                                      Date


Please provide a copy of this form to the youth.
Youth with questions about this form may call the Legal Aid Society Homeless Rights Hotline at 1-800-649-
9125.
    Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 27 of 32 PageID #: 4246
ATTACHMENT C

                                   Runaway and Homeless Youth Services
                                  INVOLUNTARY DISCHARGE FORM

An Involuntary Discharge is initiated by the program, and where the youth may not be in agreement with
the discharge, or may believe they are being discharged from the program unfairly.

RHY Provider ____________________________________

Contract No. _____________________________________

Site Address ___________________________________________________

Youth’s Name _____________________________                  Date of Birth ______________

Intake Date _______________________________

Initial Discharge meeting date & time_________________ Proposed Discharge Date __________________

Name/title of person conducting initial discharge meeting _________________

Reason for Involuntary Discharge (Attach additional pages and relevant documents and incident reports)
__________________________________________________________________________________________
__________________________________________________________________________________________
__________________________________________________________________________________________
________________________

Discharge Plan (Attach additional pages, if necessary)
__________________________________________________

Acknowledgment

If youth agrees with discharge, complete the following and sign at the bottom:

A.    I, __________________________, understand the reasons I am being discharged and I agree to the
      discharge.
      I, _____ (initial) have been provided with a discharge plan.
      I, _____ (initial) have been provided with a referral to __________________.
      I, _____ (initial) have been provided with transportation and/or Metrocard(s) for transportation to the
      referral location.




If youth does not agree with discharge, complete the following and sign at the bottom:

B.    I, _______________________________, do not agree to the discharge and would like to appeal the
      decision to discharge to a neutral Program Supervisor (attach written determination of meeting).

C.     Youth declined to sign _____________________________________.
      Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 28 of 32 PageID #: 4247
                                Witness/Date

___________________                                       ___________________
Youth signature                                           Program Director

___________________                                       ___________________
Date                                                      Date
Please provide a copy of this form to the youth, and send a copy to your Contract Manager and the RHY
Director, with a copy to RHYAppeals@dycd.nyc.gov.
Youth with questions about this form, or the discharge process, may call the Legal Aid Society Homeless
Rights Hotline at 1-800-649-9125.
        Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 29 of 32 PageID #: 4248
ATTACHMENT D
                                   Runaway and Homeless Youth Services
                            PROGRAM APPEAL MEETING DETERMINATION FORM

This form will document the outcome of a Program Appeal Meeting where a youth asked for a supervisor review
of the staff decision to discharge the youth from the program.

RHY Provider______________________________

Contract No. ______________________________

Site Address ____________________________________________________

Youth’s Name _____________________                       Date of Birth ______________       Youth present? Y / N

Intake Date ____________________

Initial Discharge Decision Date ________________         Proposed Discharge Date ___________________

Name/title of person who conducted initial discharge meeting ____________________________________________

Program Appeal Meeting Date _______________              Date of Program Appeal Meeting Determination _________

Name/title of supervisor conducting Program Appeal Meeting ________________________________________________

Appeal Determination

        □        Discharge overturned. Check here, provide basis for determination, and sign at bottom.

        □        Discharge upheld. Check here, complete remainder of form, where applicable, and sign at bottom.

     Basis of Decision (attach additional pages)
     _______________________________________________________________________________________________
     ___________________________________________________________________________________

Discharge Plan (Attach additional pages) __________________________________________________

Acknowledgment

If youth agrees with discharge, complete the following and sign at the bottom:

A.      I, ___________________, have met with a neutral Program Supervisor to discuss my discharge. I understand the
        reasons I am being discharged and I agree to the discharge.
        I, _____ (initial) have been provided with a discharge plan.
        I, _____ (initial) have been provided with a referral to _______________.
        I, _____ (initial) have been provided with transportation and/or Metrocard(s) for transportation to the referral
        location.

If youth does not agree with discharge, complete the following and sign at the bottom:

B.       I, ___________________, am not satisfied with the outcome of the appeal meeting and choose to further appeal
         to DYCD. I have been provided with a form to submit to DYCD to request an appeal meeting. I will be
         permitted to have a support person attend the appeal meeting with me and I (and my support person) will be
         provided with roundtrip Metrocard(s).


C.       Youth declined to sign ______________________________________.
                                            Witness/Date
       Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 30 of 32 PageID #: 4249
___________________                                    ___________________
Youth signature                                        Program Director

___________________                                    ____________________
Date                                                          Date

Please provide a copy of this form to the youth, and send a copy to your Contract Manager and the RHY Director, with a
copy to RHYAppeals@dycd.nyc.gov.
       Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 31 of 32 PageID #: 4250
ATTACHMENT E

                                  Department of Youth & Community Development
                                      Runaway and Homeless Youth Services

                 INVOLUNTARY DISCHARGE DYCD APPEAL MEETING REQUEST FORM

If you disagree with your program’s decision to discharge you and would like to appeal to the NYC Department of Youth
and Community Development (“DYCD”), please send the following complete information to
RHYAppeals@dycd.nyc.gov no later than the date of your proposed discharge.

Appeal meetings will take place at DYCD’s office at 2 Lafayette Street, New York, NY 10007. DYCD will email you at
the email address you provide on this form with the date, time and exact location for your appeal meeting. You may bring
a support person to your appeal meeting (you must identify the support person (friend, social worker, relative, attorney,
advocate, or other individual) and arrange for his/her participation; DYCD will not provide you with a support person).
The program will provide round trip Metrocard(s) for you and your support person (if you bring one).

If you cannot attend the appeal meeting, you must email RHYAppeals@dycd.nyc.gov before your scheduled appeal
meeting. DYCD will allow two (2) reschedule requests. If you do not attend the meeting without good cause, the
program’s discharge decision will stand.

After the appeal meeting, DYCD will email you its determination at the email address you have provided on this form. If
DYCD finds that the program wrongly discharged you, you may remain in the program. If DYCD finds that the program’s
decision to discharge you was correct, you must vacate the program.


RHY Program Name_________________________________________________

Program Address ____________________________________________________

Your Name _____________________                 Your Date of Birth ______________

Your email address _________________________________________

Your cell phone number _________________________________________



Proposed Discharge Date _____________________


Reason you think you were wrongly discharged
__________________________________________________________________________________________________
__________________________________________________________________________________________________
__________________________________________________________________________________________________
__________________________________________________________________________________________________
__________________________________________________________________________________________________
__________________________________________________________________________________________________


Please send this form to: RHYAppeals@dycd.nyc.gov.

Youth with questions about this form, or the discharge process, may call the Legal Aid Society Homeless
Rights Hotline at 1-800-649-9125.
        Case 1:13-cv-07376-PK Document 138 Filed 11/25/20 Page 32 of 32 PageID #: 4251
ATTACHMENT F

                     Runaway and Homeless Youth Services
               DYCD APPEAL MEETING DETERMINATION FORM

RHY Provider _______________________

Contract No. _______________________

Site Address ___________________________________________________

Date appeal request received by DYCD __________________

Youth’s Name _______________________                       Date of Birth ______________         Youth present? Y / N

Intake Date: _________________________

Date of Program Appeal Meeting Determination ___________________ Proposed Discharge Date __________________

Name/title of DYCD staff _________________________________________

Name/title of RHY Provider representative ________________________________________________

Name/title of youth advocate ____________________________________________________________

DYCD Determination

        □        Discharge overturned; Check here, provide basis for determination, and sign at bottom.

        □        Discharge upheld; Check here, complete remainder of form, where applicable, and sign at bottom.

     Basis of Decision (attach additional pages)
     _______________________________________________________________________________________________
     _______________________________________________________________________________________________
     _____________________________________________________________________________


Acknowledgment

A.
         I, ___________________, understand the reasons I am being discharged.
         I, _____ (initial) have been provided with a discharge plan.
         I, _____ (initial) have been provided with a referral to _______________.
         I, _____ (initial) have been provided with transportation and/or Metrocard(s) for transportation to the referral
         location.

B.      Youth declined to sign _________________________________________.
                                            Witness/Date
___________________                                 ___________________
Youth signature                                     Program Director
____________________                                ___________________
Date                                                Date

When this form is completed and signed by the youth and/or program, please provide a copy to the youth, and send a copy
(and, where the discharge is upheld, a copy of the discharge plan) to: RHYAppeals@dycd.nyc.gov.
